FILED
                             NOT FOR PUBLICATION                            SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OKEZIE AUGUSTUS ORJI, AKA                        No. 14-72562
Anthony Ndekwe, AKA Orji Okezie, AKA
Augustus Orj Okezic, AKA Augustus Orji,          Agency No. A027-680-532
AKA Okezie Orji,

               Petitioner,                       MEMORANDUM*

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                 August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

       Okezie Augustus Orji, a native and citizen of Nigeria, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of his applications for asylum, withholding of removal,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and protection under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo questions of law.

Rodriguez-Castellon v. Holder, 733 F.3d 847, 852 (9th Cir. 2013). We grant in

part, deny in part, and dismiss in part the petition for review, and remand.

      The agency determined that Orji’s theft conviction under California Penal

Code § 666 was an aggravated felony theft offense under 8 U.S.C.

§ 1101(a)(43)(G) that rendered him statutorily ineligible for asylum. At the time it

decided this case, the agency did not have the benefit of this court’s decision in

Lopez-Valencia v. Lynch, 2015 WL 4879874, *6 (9th Cir. August 17, 2015),

concluding that “California’s theft statute is both overbroad and indivisible . . . and

a conviction under it can never be a ‘theft offense’ as defined in 8 U.S.C.

§ 1101(a)(43)(G).” We therefore remand for the BIA to consider whether Orji is

eligible for asylum.

      Orji has failed to raise in his opening brief, and therefore has waived, any

challenge to the agency’s denial of withholding of removal and CAT relief. See

Tijani, 628 F.3d at 1080 (“[W]e generally will not take up arguments not raised in

an alien’s opening brief before this court.”).

      We grant Orji’s request to supplement his opening brief with his filing of

April 2, 2015.


                                           2                                     14-72562
      Orji’s renewed motion for a stay of removal is granted. See Nken v. Holder,

556 U.S. 418 (2009).

      Orji’s request for in forma pauperis status is denied because this status was

already granted on January 14, 2015.

      Orji’s challenge to his continued detention is not properly before us. See

Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir.2011) (noting entitlement to

bond hearing for certain aliens held in custody and setting forth procedure for

challenging bond determinations).

      The parties shall bear their own costs on appeal.

      PETITION GRANTED in part; DENIED in part; DISMISSED in part;

REMANDED.




                                          3                                   14-72562